IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 7, 2008
                                No. 07-40357
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ISIDRO MAYO-CORNELIO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:06-CR-1439-2


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Isidro Mayo-Cornelio (Mayo) pleaded guilty to bringing in and attempting
to bring into the United States an undocumented alien for private financial gain
(counts one and two) and transporting an undocumented alien within the United
States by means of a motor vehicle for private financial gain (counts three and
four). See 8 U.S.C. §§ 1324(a)(2)(B)(ii) and 1324(a)(1)(A)(ii); 18 U.S.C. § 2.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40357

      The presentence report (PSR) recommended an increase of three levels
from the base offense level because the offense involved the smuggling,
transporting, or harboring of 6-24 unlawful aliens. The offense level was further
increased by two levels because the offense occurred after Mayo had a previous
conviction for a felony immigration and naturalization offense.         The PSR
recommended that the offense level be reduced by two levels for acceptance of
responsibility. With a Criminal History Category of III, Mayo’s guidelines range
was 21 to 27 months of imprisonment. However, the statutory minimum
sentence for conviction under 8 U.S.C. § 1324(a)(2)(B)(ii) was three years of
imprisonment. The district court sentenced Mayo to the three-year minimum
term of imprisonment.
      Mayo argues that the district court erred in applying an enhancement to
the offense level for reckless endangerment. As the district court applied no
such enhancement, the appeal on this issue is frivolous. See Travelers Ins. Co.
v. Liljeberg Enters., Inc., 38 F.3d 1404, 1413 (5th Cir. 1994) (internal quotation
marks and citation omitted). Mayo also asserts that “he did not deserve the
indictment under 8 U.S.C. § 1324(a)(2)(B)(ii),” that he was instead only “guilty
of violating 8 U.S.C. § 1324(a)(1)(B)(i),” that the district court should have
dismissed the charge under subsection (a)(2), and that the district court should
have sentenced Mayo to a sentence within the guidelines range despite the
statutory minimum. The import of these assertions is that Mayo’s plea to
subsection (a)(2) is somehow invalid, but Mayo never actually argues that his
plea is invalid. Mayo, who is represented by counsel, has thus abandoned any
issue as to the validity of his plea and his assertions state no cognizable legal
claim regarding his conviction or sentence. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); cf. Olivares v. Martin, 555 F.2d 1192, 1194 n.1 (5th
Cir.1977) (holding that attorney litigant is not entitled to same liberal
construction accorded pro se litigants).



                                        2
                                 No. 07-40357

      The appeal is without arguable merit and is therefore DISMISSED as
frivolous. See Travelers Ins. Co., 38 F.3d at 1413; 5TH CIR. R. 42.2.




                                       3